UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1242


In re: ALAN PITTS, d/b/a Northern              Carolina Supported
Employment; SENECA NICHOLSON, d/b/a             Northern Carolina
Supported Employment,

                Petitioners.



      On Petition for Writ of Mandamus.        (5:10-cv-00135-FL)


Submitted:   May 19, 2011                           Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and     AGEE   and   KEENAN,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Alan Pitts, Seneca Nicholson, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alan Pitts and Seneca Nicholson petition for a writ of

mandamus seeking the issuance of an “Order to Show Cause As to

Why The Writ Should Not Issue to the Respondents” as well as an

order    staying     the    proceedings            in    their   civil     action    in   the

district court, see N.C. Supported Emp’t v. N.C. Dep’t of Health

&   Human    Servs.,       No.    5:10-cv-00135-FL             (E.D.N.C.),     and    appeal

No. 10-2426 in this court, pending the issuance of the record of

the district court’s proceedings.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary        circumstances.               Kerr   v.   United    States

Dist.    Court,      426    U.S.        394,   402       (1976);      United   States      v.

Moussaoui,     333    F.3d       509,    516-17         (4th   Cir.   2003).        Mandamus

relief is available only when the petitioner has a clear right

to the relief sought.               In re First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988).                       Mandamus may not be used as

a substitute for appeal.                In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).                Pitts and Nicholson seek to challenge

the decisions of the district court and the magistrate judge in

the action that is before this court in appeal No. 10-2426.

Because mandamus is not a substitute for appeal, and because

Pitts and Nicholson may challenge the district court’s and the

magistrate judge’s rulings on appeal, the request for mandamus

relief must fail.

                                               2
          Additionally,          Pitts’    and   Nicholson’s     request      for   a

stay has been mooted by the issuance of the electronic record of

the district court’s proceedings, which has been forwarded to

this   court    for   its    consideration         in     appeal   No. 10-2426.

Accordingly,     although    we     grant     leave     to   proceed     in   forma

pauperis, we deny Pitts’ and Nicholson’s petition.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the     materials     before   the    court   and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                          3